Citation Nr: 0413306	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-09 210	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for anxiety with 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for anxiety 
with depression.

In the June 2002 Form 9, the veteran requested a hearing at 
the RO.  A hearing was scheduled in May 2003, but the veteran 
failed to appear without good cause.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn, and will proceed with adjudication of the appeal.  
See 38 C.F.R. § 20.702(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his statement of accredited representative in appealed 
case, dated in January 2004, the veteran's representative 
contended that service connection for the claimed psychiatric 
disability was warranted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310 (2003).  The RO has not 
considered the veteran's entitlement to service connection on 
this basis.  The Board cannot adjudicate this question in the 
first instance.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly this case is remanded for the following:

1.  The AMC or RO should adjudicate the 
veteran's entitlement to service 
connection for anxiety with depression 
secondary to service connected 
disabilities under the provisions of 38 
C.F.R. § 3.310(a) (2003).

2.  If the benefit remains denied, the 
AMC or RO should issue a supplemental 
statement of the case that contains the 
provisions of 38 C.F.R. § 3.310(a).  The 
case should then be returned to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




